DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 03/07/2022.
In the instant Request for Continued Examination, claims 1, 8-9, 15, 21 and 22 are cancelled. Claims 2-7, 10-14, 16-20, 23-26 and 27 have been amended; new claims 28-31 are added, and claims 28-30 and 31 are independent claims. Claims 2-7, 10-14, 16-20, 23-30 and 31 have been examined and are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13, 16, 19, 26, 28-30 and 31 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of NPL-IEEE, A. Fitri, K. Anwar and D. M. Saputri, "Simple Rateless Codes Based on 5G New Radio QC-LDPC Codes for Dynamic Networks," 2019 IEEE International Conference on Signals and Systems (ICSigSys), Julu, 1st 2019, pp. 150-155; hereinafter “IEEE-Fitri” in view of Matsuo (U.S 2019/0181881).
For claim 28: 
IEEE-Fitri discloses a system comprising: one or more processors to decode one or more portions of one or more fifth generation new radio ("5G NR") signals based (see IEEE-Fitri, at least abstract; the fifth-telecommunications generation new radio (5G-NR) uses quasi-cyclic low-density parity check (QC-LDPC) codes as the channel coding for data transmission), at least in part, on one or more compressed portions of one or more code graphs.  
IEEE-Fitri further discloses structure of transmitter and receiver using SR-QC-LDPC codes (see IEEE-Fitri, at least figure 2, section 1, page 151; where the encoding of SR-QC-LDPC codes is on BS and decoding is performed at the devices), but does not explicitly disclose decode one or more compressed portions of one or more code graphs. 
Matsuo, from the same or similar fields of endeavor, discloses data including data that is to be compressed including a part or all of the physical addresses included in the logical-physical conversion table (see Matsuo, at least figure 16, [0128]-[0131], figure 18, paragraph [0025]-[0026];), and when compressed data is compressed and the decoding processing determined for each of the encoded data (see Matsuo, paragraph [0107]-[0112]; [0119]), and may store the calculated prediction value predD (n) together with the analysis information and may collectively output the stored prediction values predD (n) and pieces of analysis information to the expansion after the calculation of the prediction value predD (n) for all the encoded data cd (n) has been completed (see Matsuo, paragraph [0119]; [0143]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Matsuo. The motivation for doing this is to provide a system networks can provide improvements over existing systems, such as by reducing storage size of necessary logical-to physical correlation tables.
For claim 29: 
For claim 29, claim is directed to a processor which has similar scope as claim 28. Therefore, claim 29 remains un-patentable for the same reasons.
For claim 30: 
For claim 30, claim is directed to a non-transitory machine-readable medium having stored thereon a set of instructions which has similar scope as claim 28. Therefore, claim 30 remains un-patentable for the same reasons.
For claim 31: 
For claim 31, claim is directed to a communications device comprising one or more processors which has similar scope as claim 28. Therefore, claim 31 remains un-patentable for the same reasons.
For claims 7, 13 and 19: 
In addition to rejection in claims 7, 13 and 19, IEEE-Fitri- Matsuo further disclose wherein the one or more 5G NR signals are encoded using a low-density parity check code (see IEEE-Fitri, at least section I; page 151, Conclusion; SR-QC-LDPC codes inspired from the Raptor encoding principle of 5G-NR QC-LDPC codes). 
For claim 16: 
In addition to rejection in claim 16, IEEE-Fitri- Matsuo further disclose identify a row of the one or more code graphs based at least in part on the compressed portion of the one or more code graphs (see IEEE-Fitri, at least section III, page 152; identify matrix).  
For claim 26: 
In addition to rejection in claim 26, IEEE-Fitri- Matsuo further disclose wherein the 5G NR signal is encoded based at least in part on a QC-LDPC code (see IEEE-Fitri, at least figure 2, section V, page 154; SR-QC-LDPC codes inspired from the Raptor encoding principle of 5G-NR QC-LDPC codes).  
Claims 3-6, 10-12, 17-18, 20, 24-25 and 27 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of NPL-IEEE, A. Fitri, K. Anwar and D. M. Saputri, "Simple Rateless Codes Based on 5G New Radio QC-LDPC Codes for Dynamic Networks," 2019 IEEE International Conference on Signals and Systems (ICSigSys), Julu, 1st 2019, pp. 150-155; hereinafter “IEEE-Fitri” in view of Matsuo (U.S 2019/0181881) further in view of Zhang ChaoLong (CA3055231A1; hereinafter “Zhang”).
For claim 3: 
In addition to rejection in claim 3, IEEE-Fitri- Matsuo does not explicitly disclose wherein the compressed portions of the one or more code graphs comprise a count of non-zero values in a row of the one or more code graphs.  
Zhang, from the same or similar fields of endeavor, discloses a count of non-zero values in the row of the base graph (see Zhang, at least paragraph [0064]; [0082]; [0100] - [0102]; [0111]; [0130]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Zhang. The motivation for doing this is to provide a system networks can Improving encoding performance and decoding performance and lowering the error floor are some of objectives of designing the base graph and the base matrix.
For claims 4, 11, 17 and 24: 
In addition to rejection in claims 4, 11, 17 and 24, IEEE-Fitri- Matsuo does not explicitly disclose wherein the compressed portions of the one or more code graphs comprise a reference to a non-zero location in a row of the one or more code graphs.  
Zhang, from the same or similar fields of endeavor, discloses a reference to a non-zero location in a row (e.g., if there is at most one non-zero-element in a same column in two adjacent rows in the base graph, the two rows are mutually orthogonal. In other columns different from some columns for two adjacent rows in the base graph, if there is at most one non-zero-element in a same column of the other columns for two adjacent rows in the base graph, the two rows are quasi-orthogonal (see Zhang, at least paragraph [0102]; [0108]).  
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Zhang. The motivation for doing this is to provide a system networks can Improving encoding performance and decoding performance and lowering the error floor are some of objectives of designing the base graph and the base matrix.
For claims 5, 12, 18 and 27: 
 In addition to rejection in claims 5, 12, 18 and 27, IEEE-Fitri- Matsuo does not explicitly disclose wherein the compressed portions of the one or more code graphs comprise a representation of a portion of a lifting set.  
Zhang, from the same or similar fields of endeavor, discloses portion a lifting set (see Zhang, at least paragraph [0021]-[0022]; [0066]; [0113]-[0124]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Zhang. The motivation for doing this is to provide a system networks can Improving encoding performance and decoding performance and lowering the error floor are some of objectives of designing the base graph and the base matrix.
For claims 6 and 25: 
In addition to rejection in claims 6 and 25, IEEE-Fitri- Matsuo further disclose wherein the representation of the portion of the lifting set comprises a count of non-zero values in a row of one or more code graphs and a rotation amount (see Zhang, at least at paragraph [0039]; [0064]; [0065]; [0147).  
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Zhang. The motivation for doing this is to provide a system networks can Improving encoding performance and decoding performance and lowering the error floor are some of objectives of designing the base graph and the base matrix.
For claims 10 and 20: 
In addition to rejection in claims 10 and 20, IEEE-Fitri- Matsuo does not explicitly disclose wherein belief propagation is used to combine results of decoding the one or more portions of the one or more 5G NR signals.  
Zhang, from the same or similar fields of endeavor, discloses a belief propagation decoding method (see Zhang, at least at paragraph [0083]; a belief propagation decoding method).  
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Zhang. The motivation for doing this is to provide a system networks can Improving encoding performance and decoding performance and lowering the error floor are some of objectives of designing the base graph and the base matrix.
Claim 14 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of NPL-IEEE, A. Fitri, K. Anwar and D. M. Saputri, "Simple Rateless Codes Based on 5G New Radio QC-LDPC Codes for Dynamic Networks," 2019 IEEE International Conference on Signals and Systems (ICSigSys), Julu, 1st 2019, pp. 150-155; hereinafter “IEEE-Fitri” in view of Matsuo (U.S 2019/0181881) further in view of Jiang et al. (U.S 2019/0026149).
For claim 14: 
In addition to rejection in claim 14, IEEE-Fitri- Matsuo does not explicitly disclose wherein threads are executed by the one or more circuits in accordance with a single instruction, multiple thread execution model.  
Jiang, from the same or similar fields of endeavor, discloses each execution unit is an individual vector processor capable of executing multiple simultaneous threads and processing multiple data elements in parallel for each thread and the execution unit instruction set includes single instruction multiple data (SIMD) instructions (see Jiang, at least at paragraph [0002]; [0064]; [0067]; [0119]; [0149]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a multiple thread execution as taught by Jiang. The motivation for doing this is to provide a system networks can ensure that all map threads have completed local computations.
Allowable Subject Matter
Claims 2 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Kalache et al. (U.S 10,735,138), discloses a method for generating a code, a method for encoding and decoding data, and an encoder and a decoder performing the encoding and decoding are disclosed. Pisek (U.S 9,100,052) discloses a low-density parity check (LDPC) encoding method and further includes obtaining a quasi-cyclic LDPC (QC-LDPC) convolutional code H-Matrix. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
04/30/2022